DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species listed below in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the Examiner.  This is not found persuasive because search burden is not a criteria for restriction in 371 applications.  If the species and groups lack unity of invention (i.e. do not make a contribution over the prior art), then restriction is proper.
The following species were elected by Applicant:
Cationic polymer layer – Poly-l-lysine;
Anionic polymer layer – poly-L-glutamic acid;
Drug – Factor VIII;
Polysaccharide – dextran.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shutava (ACS Nano, 2009) , Hammond (US 2008/0311177), Okada (US 4,652,441) and Yen (US 6,391,343).  Yen is cited on the 11/30/2020 IDS.
Shutava discloses layer-by-layer (LbL) coated gelatin nanoparticles as a vehicle for delivery (Abs).  Shutava teaches the nanoparticles to be coated with an LbL shell of polyelectrolytes (polystyrene sulfonate/polyallylamine hydrochloride, polyglutamic acid/poly-L-lysine, dextran sulfate/protamine sulfate, carboxymethyl cellulose/gelatin, type A) assembled using the layer-by-layer technique (Abs).  Shutava teaches that modification of the particle surfaces with LbL shell allows for increasing particle colloidal stability and controlling loading/release characteristics (Pg. 1878).

While Shutava teaches the gelatin particle to comprise natural polyphenols in its core, Shutava fails to teach the core to comprise the drug, Factor VIII.
Hammond discloses systems for controlled release of proteins from decomposable thin films constructed by layer-by-layer deposition (Abs).  
Hammond teaches the thin film to comprise a plurality of multilayer units comprising a first layer having a first charge and a second layer having a second charge, and at least a portion of the multilayers comprise a protein. (Hammond – claim 1).  A suitable protein includes Factor VIII (Hammond- claim 4).
Okada teaches prolonged release microcapsules and teaches microcapsule containing Factor VIII and gelatin (Example 10).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shutava with those of Hammond and use Factor VIII in the composition of Shutava as the active to formulate a system wherein the release of Factor VIII is able to be significantly controlled.  One of skill in the art would have a reasonable expectation of success as Hammond teaches controlled release LbL system which can comprise Factor VIII and Okada teaches microcapsules containing gelatin and Factor VIII which shows their compatibility.
Regarding claims 7-9: Hammond teaches the use of multiple layers of the LbL assembly by alternating layers of cationic and anionic polymers [0038].  Hammond teaches that the composition of the polyanionic and polycationic layers can be fine-tuned to adjust the degradation rate of each layer [0059].  One of skill in the art would have also been motivated to modify the teachings of Shutava to comprise multiple layers of the taught alternating polyelectrolytes such as dextran sulfate/protamine sulfate and polyglutamic acid/poly-L-lysine as Hammond teaches the use of multiple layers to help provide a desired release rate of the active and teaches that the layer can be fine-tuned to adjust the degradation rate of each layer.
Regarding claim 4: The prior art Fig. 1 shows that polyanion layer to be the top layer over the particle.  It is noted that the above reference makes obvious the use of multiple LbL assemblies 
However, the above reference do not teach the particle to further comprise an outer layer having fibrinogen.
Yen teaches a particle comprising a fibrinogen bound on the surface of an albumin matrix (Abs).  This helps decrease the bleeding time in thrombocytopenic patients or animals and the fibrinogen on the surface of the platelets participates in the clotting factor cascade that causes the soluble factors in the blood to also form a plug (Col. 4 and Col. 5).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings above with those of Yen and add a fibrinogen layer to the outer surface of the particles as Yen teaches that this help decrease bleeding time in patients and teaches that fibrinogen on the surface of the platelets participates in the clotting factor cascade that causes the soluble factors in the blood to also form a plug.  One of skill in the art would have a reasonable expectation of success as the above references make obvious the use of Factor VIII, a blood clotting factor and Hammond teaches fibrinogen to be a blood clotting factor suitable for use with LbL assemblies (Hammond – claim 24).
Regarding claim 10: Yen teaches that particles can be mixed with liquid prior to administration, thus showing that it’s obvious to mix the particles with a suitable excipient prior to use.

Conclusion
	No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613